Citation Nr: 0502229	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  99-20 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
disorder, to include hypertension, heart disease and atrial 
fibrillation.

2.  Entitlement to service connection for residuals of left 
inguinal hernia.

3.  Entitlement to service connection for actinic keratoses 
due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
February 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision and a 
September 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the benefits sought.  The case was previously before 
the Board in February 2001, at which time it was Remanded to 
afford the veteran a comprehensive medical examination and 
for other development.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  The case is 
being considered by a panel of Veterans Law Judges because 
hearings were held before two of the undersigned, and each 
must now participate in the decision.  38 C.F.R. § 20.707.

The issue concerning entitlement to service connection for 
actinic keratoses is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Medical evidence demonstrates that the veteran's 
cardiovascular pathology, variously characterized, had its 
onset during his military service.

3.  A inguinal hernia was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  Cardiovascular pathology, variously characterized, was 
incurred as a result of military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003). 

2.  A left inguinal hernia was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by correspondence issued in April 2001, May 2002 
and July 2003 as well as the Supplemental Statement of the 
Case of December 2003.  Thus, there is no prejudice to the 
veteran in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a recent VA medical examination and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

The VCAA notice ordinarily needs to be sent to a claimant 
before the initial adjudication of his claim.  That is, the 
claimant would be provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action.  
However, the rating action on appeal preceded the enactment 
of the VCAA, and the notices pursuant to that legislation did 
not come into being until after the rating on appeal was 
initially adjudicated. 

Moreover, the claimant was provided every opportunity to 
submit evidence, and even attended a hearing at the RO before 
a hearing officer as well as two hearings before a Veterans 
Law Judges (by videoconference and in person at the RO).  He 
was provided with notice of the appropriate law and 
regulations.  He was provided notice of what evidence he 
needed to submit, and notice of what evidence VA would secure 
on his behalf.  He was given ample time to respond.  The 
veteran was not prejudiced by virtue of the rating action 
that preceded enactment of the VCAA because the earlier 
rating action, unfettered by legal doctrines such as res 
judicata or collateral estoppel, does not carry the same 
weight as a judicial or even other final administrative 
determinations vis-à-vis the claimant's appeal.  Furthermore, 
the Supplemental Statement of the Case of December 2003, 
issued after the VCAA notices, constitutes a decision that 
fully considered the VCAA.  Additionally, the Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

Hence, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004); see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, for these reasons, the Board finds 
that the intent and purpose of the VCAA were satisfied by the 
notice given to the veteran, and he was not prejudiced by any 
defect in the timing of that notice. 

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Although the veteran claims that service medical records are 
missing, the claims file contains a jacket containing his 
entrance/separation examinations, multiple periodic 
examination reports as well as periodic treatment records 
prepared during his military service.  In addition, 
exhaustive efforts have been undertaken to secure additional 
records.  Under the circumstances, the Board is of the 
opinion that the duty to assist has been fully satisfied and 
that no additional records exist.  

The veteran contends that, while in service, he was told that 
he had a heart condition and that he had a hernia.  The 
veteran has also asserted that he was diagnosed with 
hypertension on multiple occasions in mid June 1976.  

Cardiovascular Disorder

The Board notes the veteran has, in effect, asserted that 
certain symptomatology documented in his service medical 
records represents the onset of cardiovascular pathology.  
Pursuant to the Board's February 2001 remand, he was afforded 
a cardiovascular examination in July 2001, which included an 
interview with the veteran, physical examination, diagnostic 
testing as well as a review of the claims file (military 
service records as well as post service and civilian medical 
records).  The examiner diagnosed hypertension, 
hypercholesteremia, chronic atrial fibrillation, mild 
coronary artery disease, status post rheumatic heart disease, 
pulmonary hypertension, cardiomyopathy etc.  The examiner 
concluded that the veteran's several cardiovascular 
conditions had their origins most likely during his military 
service.  

Although the veteran's separation examination was silent as 
to any diagnosed cardiologic pathology, the symptoms relied 
upon for the supporting medical opinion  were adequately 
documented.  The Board notes that the veteran recently 
asserted hypertension being diagnosed in June 1976; however, 
the Board was unable to locate service medical records 
corroborating that assertion.  The RO appears to have 
discounted the July 2001 examination on the grounds that it 
relied on undocumented medical history.  The Board observes 
that the examiner's opinion is supported by documented 
medical history inter alia as well as history as provided by 
the veteran, and the examiner did not appear to have placed 
any disproportionate reliance upon the veteran's assertions 
in formulating his opinion.  

The United States Court of Veterans Appeals (Court) has held 
that the Board may consider only independent medical evidence 
to support its findings.  The Board is not free to substitute 
its own unsubstantiated medical conclusion to refute a 
medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  Under the circumstances, the July 2001 medical 
opinion appears to be entirely adequate, and it follows that 
entitlement to service connection for a cardiovascular 
condition is warranted.

Inguinal Hernia

Service medical records are silent as to complaints, 
treatment or diagnoses relating to an inguinal hernia. 
Moreover, on the veteran's separation examination in December 
1976, he specifically denied a hernia on his medical history, 
despite listing numerous other complaints in his then 
reported history.  On the associated physical examination, no 
hernia was identified.  The veteran was afforded a VA 
examination in April 1977, and "no hernias" was 
specifically recorded on that report.  The record 
demonstrates that the veteran underwent a hernia repair in 
1993; significantly, Martin Army Hospital records from April 
1993 record that the veteran admitted that his history of 
groin pain had its onset only some six months earlier and was 
associated with heavy lifting in connection with an ice 
storm.  No reference was made to a prior injury in service.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").  


ORDER

Service connection for cardiovascular disease is granted. 

Service connection for residuals of inguinal hernia is 
denied. 


REMAND

Entitlement to service connection for actinic keratoses was 
denied by a September 2002 rating action.  A Notice of 
Disagreement was filed in April 1993.  A Statement of the 
Case was issued in May 2004, and a timely substantive appeal, 
dated in that same month, indicated that the veteran desired 
a BVA hearing at the RO with respect to that issue.  

Although BVA hearings were previously held, they were limited 
to the issues addressed on the merits above.  The veteran is 
entitled to a hearing on each issue he appeals.  Accordingly, 
the veteran should be afforded a BVA hearing with respect to 
his claim of entitlement to service connection for actinic 
keratoses.







To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development: . 

The RO should schedule a BVA hearing at 
the VA RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_______________________________          
_______________________________
             C. P. RUSSELL                                         
GEORGE R. SENYK
           Veterans Law Judge,                                     
Veterans Law Judge,
    Board of Veterans' Appeals                            
Board of Veterans' Appeals



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


